Title: From Thomas Jefferson to John Thornton Kirkland, 26 December 1821
From: Jefferson, Thomas
To: Kirkland, John Thornton


Sir
Monticello
Dec. 26. 21.
I recieved on the 22d inst. your Circular of the 1st with a copy annexed of the Memorial of divers Colleges, Academics & Universities to Congress on the duties on imported books. the Visitors of our University had met on the 30th Ult. and in conformity with what had past between mr Ticknor & myself, we had prepared a petition to Congress having the same object with your Memorial, of which I inclose a copy. this was forwarded to the members of this state in Congress with a request of their patronage, and was presented to the House of Representatives on the 10th instant. I am in hopes that similar applications are made also by the seminaries of North and South Carolina, of Georgia & Kentucky to which I took measures  for suggesting the subject.We are happy in this occasion of bringing into unity of action the several literary institutions of the US. wheresoever located. our objects and interests are in fact the same. we are all souldiers of the same corps, engaged in the same cause, of rendering mankind wiser, better and happier. in this holy   pursuit our course will, I am sure, be marked by an honorable and friendly emulation, rejoicing in the good done, by whatever member of the fraternity effected. with respect to your institution particularly and whatever may be interesting to it. we shall be sincerely gratified with every opportunity of being useful and of rendering to it all the courtesies and good offices which we may at any time be so fortunate as to have placed in our power; and I avail myself with especial satisfaction of this first occasion of expressing my respect for yourself personally, and assuring you of my highest consideration and esteem.Th: Jefferson